
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 95
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2011
			Mr. Daniel E. Lungren of
			 California (for himself, Mr.
			 Heller, Mr. Sensenbrenner,
			 Mr. Matheson,
			 Mrs. Capito,
			 Mrs. Blackburn,
			 Mr. Chabot,
			 Mr. King of New York,
			 Mr. Schrader,
			 Mr. Wittman,
			 Mr. Pitts,
			 Mr. Paul, Mr. West, Ms. Zoe
			 Lofgren of California, Mr.
			 Westmoreland, Mr. Thompson of
			 Pennsylvania, and Mr.
			 Reed) submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Supporting the preservation of Internet
		  entrepreneurs and small businesses.
	
	
		Whereas the United States enjoys a strong online retail
			 market, which for the past decade has provided United States consumers the
			 opportunity to purchase quality products and services at competitive
			 prices;
		Whereas the open online marketplace has enabled a large
			 number of small retailers and entrepreneurs across the Nation to establish and
			 strengthen their businesses on various e-commerce platforms and therefore
			 protect and create jobs, increase consumer choice, create competition in the
			 retail industry, and provide quality goods and services at reasonable and often
			 discounted prices;
		Whereas any Federal legislation that would upset this open
			 and fair environment and allow State governments to impose new onerous and
			 burdensome sales tax collecting schemes on Internet-enabled small businesses
			 that do not even reside in their State would adversely impact hundreds of
			 thousands of jobs, reduce consumer choice, and impede the growth and
			 development of interstate commerce; and
		Whereas at a time when national unemployment numbers are
			 high and businesses across the Nation are struggling to keep their doors open,
			 Federal policy should promote pro-growth and pro-business policies instead of
			 enacting legislation that extracts additional taxes from the Nation’s
			 Internet-enabled businesses: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that Congress should not enact any legislation that would grant
			 State governments the authority to impose any new burdensome or unfair tax
			 collecting requirements on small online businesses and entrepreneurs, which
			 would ultimately hurt the economy and consumers in the United States.
		
